ORDER
The Disciplinary Review Board on November 1, 1995, having filed with the Court its decision concluding that IRVING SIL-VERMAN of NEWARK, who was admitted to the bar of this State in 1959, should be suspended from the practice of law for a period of six months, respondent having pleaded guilty to one count of a federal information charging him with willful failure to file a federal income tax return for calendar year 1988, in violation of 26 U.S.C.A § 7203, and good cause appearing;
It is ORDERED that IRVING SILVERMAN is hereby suspended from practice for a period of six months, effective March 1, 1996, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.